 



Exhibit 10.51

                  Warrant       # of   Section 1(e) No.   Record Holder   Shares
  excluded
1
  David I.J. Wang     285,713      
2
  Quest Diagnostics Incorporated     1,904,761     ü
3
  Falcon Technology Partners LP     1,428,571      
4
  Phronesis Partners LP     3,895,428     ü
5
  Kane & Co.     6,320      
6
  OFI Institutional Global Opportunities Fund     25,040      
7
  IFT Co.     20,080      
8
  IFT Co.     283,283      
9
  Oppenheimer Global Opportunities Fund     3,474,800      
10
  Highbridge International LLC     4,380,952      
11
  Fort Mason Master LP     1,788,762      
12
  Fort Mason Partners LP     116,000      
13
  Rockmore Investment Master Fund Ltd.     952,380      
14
  Iroquois Master Fund Limited     952,380      
15
  Kee Colen     96,000      
16
  Oppenheimer & Co.     921,000     ü

 



--------------------------------------------------------------------------------



 



THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT
 

     
Warrant No. [   ] 
  Number of Shares: [          ]
(subject to adjustment)
Date of Issuance: August 29, 2007

   
 
   
Original Issue Date (as defined in
subsection 2(a)): August 29, 2007
   

Vermillion, Inc.
Common Stock Purchase Warrant
(Void after August 29, 2012)
     Vermillion, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that [                    ], or his registered
assigns (the “Registered Holder”), is entitled, subject to the terms and
conditions set forth below, to purchase from the Company, at any time or from
time to time on or after August 29, 2007, and on or before 5:00 p.m. (New York
City time) on August 29, 2012 (the “Exercise Period”), [          ] shares of
Common Stock, $0.001 par value per share, of the Company (“Common Stock”), at a
purchase price of $0.925 per share. The shares purchasable upon exercise of this
Warrant, and the purchase price per share, each as adjusted from time to time
pursuant to the provisions of this Warrant, are hereinafter referred to as the
“Warrant Shares” and the “Purchase Price,” respectively. This Warrant is one of
a series of Warrants issued by the Company in connection with a private
placement of Common Stock and of like tenor, except as to the number of shares
of Common Stock subject thereto (collectively, the “Company Warrants”).
     1. Exercise.
        (a) Exercise for Cash. The Registered Holder may, at its option, elect
to exercise this Warrant, in whole or in part and at any time or from time to
time during the Exercise Period, by surrendering the purchase form appended
hereto as Exhibit I duly executed by or on behalf of the Registered Holder, at
the principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment in full, in lawful money of the
United States, of the Purchase Price payable in respect of the number of Warrant
Shares purchased upon such exercise. A facsimile signature of the Registered
Holder on the purchase form shall be sufficient for purposes of exercising this
Warrant, provided that the Company receives the Registered Holder’s original
signature with three (3) business days thereafter.
        (b) Cashless Exercise.
                 (i) At any time during the Exercise Period when the resale of
the Warrant Shares by the Registered Holder is not registered pursuant to an
effective registration statement filed with the Securities and Exchange
Commission under the Securities Act of 1933,

2



--------------------------------------------------------------------------------



 



as amended (the “Securities Act”), the Registered Holder may, at its option,
elect to exercise this Warrant, in whole or in part, on a cashless basis, by
surrendering this Warrant, with the purchase form appended hereto as Exhibit I
duly executed by or on behalf of the Registered Holder, at the principal office
of the Company, or at such other office or agency as the Company may designate,
by canceling a portion of this Warrant in payment of the Purchase Price payable
in respect of the number of Warrant Shares purchased upon such exercise. In the
event of an exercise pursuant to this subsection 1(b), the number of Warrant
Shares issued to the Registered Holder shall be determined according to the
following formula:

     
X =Y(A-B)
A
   
 
   
Where: X =
  the number of Warrant Shares that shall be issued to the Registered Holder;
 
   
Y =
  the number of Warrant Shares for which this Warrant is being exercised (which
shall include both the number of Warrant Shares issued to the Registered Holder
and the number of Warrant Shares subject to the portion of the Warrant being
cancelled in payment of the Purchase Price);
 
   
A =
  the Fair Market Value (as defined below) of one share of Common Stock, as of
the date prior to the Exercise Date; and
 
   
B =
  the Purchase Price then in effect.

               (ii) “Fair Market Value” means, for any security as of any date,
the closing sale price for such security on the Nasdaq Capital Market, as
reported by Bloomberg, or, if the Nasdaq Capital Market begins to operate on an
extended hours basis and does not designate the closing sale price then the last
sale price of such security prior to 4:00:00 p.m., New York City time, as
reported by Bloomberg, or, if the Nasdaq Capital Market is not the principal
securities exchange or trading market for such security, the last sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last sale price of such security in an over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no last sale price is reported for such security by Bloomberg, the average of
the ask prices of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Fair Market Value cannot be calculated for a security on a particular date
on any of the foregoing bases, the Fair Market Value of such security on such
date shall be the fair market value as mutually determined by the Company and
the Registered Holder. If the Company and the Registered Holder are unable to
agree upon the Fair Market Value of such security, then such dispute shall be
resolved pursuant to Section 13 hereof. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
        (c) Exercise Date. Each exercise of this Warrant shall be deemed to have
been effected immediately prior to the close of business on the day on which the
applicable

3



--------------------------------------------------------------------------------



 



purchase form shall have been surrendered to the Company as provided in
subsection 1(a) or 1(b) above (the “Exercise Date”). At such time, the person or
persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in subsection 1(d) below shall be deemed
to have become the holder or holders of record of the Warrant Shares represented
by such certificates.
        (d) Issuance of Certificates. As soon as practicable after the exercise
of this Warrant in whole or in part, and in any event within three (3) trading
days thereafter, the Company, at its expense, will cause to be issued in the
name of, and delivered to, the Registered Holder, or as the Registered Holder
(upon payment by the Registered Holder of any applicable transfer taxes) may
direct:
               (i) a certificate or certificates for the number of full Warrant
Shares to which the Registered Holder shall be entitled upon such exercise plus,
in lieu of any fractional share to which the Registered Holder would otherwise
be entitled, cash in an amount determined pursuant to Section 3 hereof; provided
that in the event the Company’s transfer agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Registered Holder in connection with the Registered
Holder’s sale of such Warrant Shares pursuant to an effective registration
statement under the Securities Act or an exemption from the registration
requirements of the Securities Act, the Company shall credit such aggregate
number of shares of Common Stock to which the Registered Holder is entitled
pursuant to such exercise to the Registered Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system; and
               (ii) in case such exercise is in part only, a new warrant or
warrants (dated the date hereof) of like tenor, calling in the aggregate on the
face or faces thereof for the number of Warrant Shares equal (without giving
effect to any adjustment therein) to the number of such shares called for on the
face of this Warrant minus the number of Warrant Shares for which this Warrant
was so exercised (which, in the case of an exercise pursuant to subsection 1(b),
shall include both the number of Warrant Shares issued to the Registered Holder
pursuant to such partial exercise and the number of Warrant Shares subject to
the portion of the Warrant being cancelled in payment of the Purchase Price).
     If the Company shall fail to deliver or cause to be delivered for any
reason or no reason the shares of Common Stock as provided for above (the
“Delivery Deadline”), then, in addition to all other remedies available to the
Registered Holder, if on or after the trading day immediately following the
Delivery Deadline the Registered Holder purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Registered Holder of shares of Common Stock that were to be represented by the
shares of Common Stock to be issued as provided for above (a “Buy-In”), then,
provided as of such purchase date the Registered Holder had not received such
shares of Common Stock, the Company shall, within three (3) business days after
written request by the Registered Holder and in the Registered Holder’s
discretion, either (i) pay cash to the Registered Holder in an amount equal to
the purchase price (including brokerage commissions, if any) paid by the
Registered Holder for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to issue such shares of Common
Stock shall terminate, or (ii) promptly honor its obligation to deliver to the
Registered Holder a certificate or certificates representing

4



--------------------------------------------------------------------------------



 



such shares of Common Stock and pay cash to the Registered Holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) the Fair Market Value on the
Delivery Deadline.
        (e) Beneficial Ownership. The Company shall not effect the exercise of
this Warrant, and the Registered Holder shall not have the right to exercise
this Warrant, to the extent that after giving effect to such exercise, the
Registered Holder (together with the Registered Holder’s affiliates) would
beneficially own in excess of 4.99% (the “Maximum Percentage”) of the shares of
Common Stock outstanding immediately after giving effect to such exercise. For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by the Registered Holder and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which the determination of such sentence is being made,
but shall exclude shares of Common Stock which would be issuable upon
(i) exercise of the remaining, unexercised portion of this Warrant beneficially
owned by the Registered Holder and its affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by the Registered Holder and its affiliates
(including, without limitation, any convertible notes or convertible preferred
stock or warrants) subject to a limitation on conversion or exercise analogous
to the limitation contained herein. Except as set forth in the preceding
sentence, for purposes of this paragraph, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended. For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Registered Holder may rely on the number
of outstanding shares of Common Stock as reflected in (1) the Company’s most
recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing
with the Securities and Exchange Commission, as the case may be, (2) a more
recent public announcement by the Company or (3) any other notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding. For any reason at any time, upon the written or oral request
of the Registered Holder, the Company shall within one business day confirm
orally and in writing to the Registered Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Company Warrants, by the Registered
Holder and its affiliates since the date as of which such number of outstanding
shares of Common Stock was reported. By written notice to the Company, the
Registered Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to the Registered Holder and
not to any other holder of Company Warrants.
      2. Adjustments.
             (a) Adjustment for Stock Splits and Combinations. If the Company
shall at any time or from time to time after the date on which this Warrant was
first issued (or, if this Warrant was issued upon partial exercise of, or in
replacement of, another warrant of like tenor, then the date on which such
original warrant was first issued) (the “Original Issue Date”) effect a
subdivision of the outstanding Common Stock, the Purchase Price then in effect
immediately before that subdivision shall be proportionately decreased. If the
Company shall at any time or

5



--------------------------------------------------------------------------------



 



from time to time after the Original Issue Date combine the outstanding shares
of Common Stock, the Purchase Price then in effect immediately before the
combination shall be proportionately increased. Any adjustment under this
paragraph shall become effective at the close of business on the date the
subdivision or combination becomes effective.
        (b) Adjustment for Certain Dividends and Distributions. In the event the
Company at any time, or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Purchase
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Purchase
Price then in effect by a fraction:
                    (1) the numerator of which shall be the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date, and
                    (2) the denominator of which shall be the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date plus the number of
shares of Common Stock issuable in payment of such dividend or distribution;
provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefore, the Purchase Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Purchase Price shall be
adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions; and provided further that in no event shall the
Purchase Price be reduced pursuant to this Section 2(b)(2) below the Fair Market
Value of the Common Stock on the Original Issue Date.
        (c) Adjustments for Other Dividends and Distributions. In the event the
Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Registered Holder shall receive upon exercise hereof, in addition to the number
of shares of Common Stock issuable hereunder, the kind and amount of securities
of the Company, cash or other property which the Registered Holder would have
been entitled to receive had this Warrant been exercised on the date of such
event and had the Registered Holder thereafter, during the period from the date
of such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.

6



--------------------------------------------------------------------------------



 



        (d) Adjustment for Reorganization.
               (i) If there shall occur any reorganization, recapitalization,
reclassification, consolidation or merger involving the Company in which the
Common Stock is converted into or exchanged for securities, cash or other
property (collectively, a “Reorganization”), then, following such
Reorganization, the Registered Holder shall receive upon exercise hereof the
kind and amount of securities, cash or other property which the Registered
Holder would have been entitled to receive pursuant to such Reorganization if
such exercise had taken place immediately prior to such Reorganization.
               (ii) Notwithstanding the foregoing, in the event of a
Reorganization that is (1) a transaction where the consideration paid to the
holders of the Common Stock consists solely of cash, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Securities Exchange Act of 1934,
as amended, or (3) a Reorganization involving a person or entity not traded on a
national securities exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market or the NASDAQ Capital Market (any of the events described in clauses (1),
(2) or (3) above, each a “Cash Reorganization”), at the request of the Holder
delivered before the 90th day after such Reorganization, the Company (or the
successor entity to the Company) at the Holder’s request shall purchase this
Warrant from the Holder by paying to the Holder, within five (5) Business Days
after such request (or, if later, on the effective date of the Reorganization),
cash in an amount equal to the value of the remaining unexercised portion of
this Warrant on the date of such Reorganization, which value shall be determined
by use of the Black Scholes Option Pricing Model obtained from the “OV” function
on Bloomberg using (i) a price per share of Common Stock equal to the VWAP of
the Common Stock for the Trading Day immediately preceding the date of
consummation of the applicable Reorganization, (ii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of such as of the date of consummation of the applicable
Reorganization and (iii) an expected volatility equal to the greater of (A) 40%
and (B) the 100 day volatility obtained from the HVT function on Bloomberg
determined as of the Trading Day immediately following the announcement of the
Reorganization, not to exceed 85%.
               (iii) Notwithstanding the foregoing, in the event of a
Reorganization, other than a Cash Reorganization, that is (x) a transaction in
which the Common Stock is converted into or exchanged for anything other than
solely equity securities, and (y) the common stock of the acquiring or surviving
company is publicly traded, then, as part of such Reorganization, (i) the
Registered Holder shall have the right thereafter to receive upon the exercise
hereof such number of shares of common stock of the acquiring or surviving
company as is determined by multiplying (A) the number of shares of Common Stock
subject to this Warrant immediately prior to such Reorganization by (B) a
fraction, the numerator of which is the Fair Market Value (as defined in
subsection 1(b)(ii) above) per share of Common Stock as of the effective date of
such Reorganization, and the denominator of which is the fair market value per
share of common stock of the acquiring or surviving company as of the effective
date of such transaction, as determined in good faith by the Board, and (ii) the
exercise price per share of common stock of the acquiring or surviving company
shall be the Purchase Price divided by the fraction referred to in clause
(B) above.

7



--------------------------------------------------------------------------------



 



               (iv) The provisions of this paragraph (d) shall similarly apply
to subsequent transactions analogous to a Reorganization. In any such case,
appropriate adjustment (as determined in good faith by the Board) shall be made
in the application of the provisions set forth herein with respect to the rights
and interests thereafter of the Registered Holder, to the end that the
provisions set forth in this Section 2 (including provisions with respect to
changes in and other adjustments of the Purchase Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities, cash
or other property thereafter deliverable upon the exercise of this Warrant.
        (e) Adjustment for Certain Subsequent Offerings.
               (i) In the event the Company, at any time after the Original
Issue Date, shall issue shares of Additional Stock (as defined below) for
consideration per share less than the Purchase Price in effect immediately prior
to such issuance, then the Purchase Price in effect immediately prior to such
issuance shall be adjusted in accordance with the following formula, provided,
however, that in no event shall the Purchase Price be reduced pursuant to this
Section 2(e) below the Fair Market Value of the Common Stock on the Original
Issue Date:

               
 
          C  
 
               
 
AP = P x   O +   P                       A
 

     where:
AP = the adjusted Purchase Price.
P = the then current Purchase Price.
O = the number of shares outstanding (on a fully-diluted basis, assuming the
full conversion, exercise or exchange of all convertible securities then
outstanding) immediately prior to the issuance of such additional shares.
C = the aggregate consideration received for the issuance of such additional
shares.
A = the number of shares outstanding (on a fully-diluted basis, assuming the
full conversion, exercise or exchange of all convertible securities then
outstanding) immediately after the issuance of such additional shares.
               (ii) As used in this Section 2(e), “Additional Stock” shall mean
any shares of Common Stock issued by the Company or deemed to be issued pursuant
to this Section 2(e) after the Original Issue Date, except shares of Common
Stock issued (A) by reason of a stock split, combination, dividend, or other
distribution or issuance of shares of Common Stock that is covered by
Sections 2(a), 2(b), 2(c) or 2(d); (B) to employees or directors of, or
consultants or advisors to, the Company or any of its subsidiaries pursuant to a
plan, agreement

8



--------------------------------------------------------------------------------



 



or arrangement approved by the Board of Directors of the Company; (C) upon
exercise of the Company Warrants or any other warrants or convertible securities
issued by the Company and outstanding as of the Original Issue Date; (D) to
banks, equipment lessors or other financial institutions in connection with
loans or other extensions of credit made to the Company; (E) to suppliers or
third party service providers in connection with the provision of goods or
services (the primary purpose of which is not to raise equity capital); or
(F) in connection with sponsored research, collaborations, technology license,
development, marketing or other similar agreements or mergers, acquisitions or
strategic partnerships (the primary purpose of which is not to raise equity
capital).
               (iii) For the purpose of the adjustment required under this
Section 2(e), if the Company issues or sells (i) stock or other securities
convertible into, shares of Additional Stock (such convertible stock or
securities being herein referred to as “Convertible Securities”) or (ii) rights
or options for the purchase of shares of Additional Stock or Convertible
Securities and if the Effective Price of such shares of Additional Stock is less
than the Purchase Price in each case the Company shall be deemed to have issued
at the time of the issuance of such rights or options or Convertible Securities
the maximum number of shares of Additional Stock issuable upon exercise or
conversion thereof and to have received as consideration for the issuance of
such shares an amount equal to the total amount of the consideration, if any,
received by the Company for the issuance of such rights or options or
Convertible Securities, plus, in the case of such rights or options, the minimum
amounts of consideration, if any, payable to the Company upon the exercise of
such rights or options, plus, in the case of Convertible Securities, the minimum
amounts of consideration, if any, payable to the Company (other than by
cancellation of liabilities or obligations evidenced by such Convertible
Securities) upon the conversion thereof; provided that if in the case of
Convertible Securities the minimum amounts of such consideration cannot be
ascertained, but are a function of antidilution or similar protective clauses,
the Company shall be deemed to have received the minimum amounts of
consideration without reference to such clauses; provided further that if the
minimum amount of consideration payable to the Company upon the exercise or
conversion of rights, options or Convertible Securities is reduced over time or
on the occurrence or non-occurrence of specified events other than by reason of
antidilution adjustments, the Effective Price shall be recalculated using the
figure to which such minimum amount of consideration is reduced; provided
further that if the minimum amount of consideration payable to the Company upon
the exercise or conversion of such rights, options or Convertible Securities is
subsequently increased, the Effective Price shall be again recalculated using
the increased minimum amount of consideration payable to the Company upon the
exercise or conversion of such rights, options or Convertible Securities. No
further adjustment of the Purchase Price, as adjusted upon the issuance of such
rights, options or Convertible Securities, shall be made as a result of the
actual issuance of shares of Additional Stock on the exercise of any such rights
or options or the conversion of any such Convertible Securities. If any such
rights or options or the conversion privilege represented by any such
Convertible Securities shall expire without having been exercised, the Purchase
Price as adjusted upon the issuance of such rights, options or Convertible
Securities shall be readjusted to the Purchase Price which would have been in
effect had an adjustment been made on the basis that the only shares of
Additional Stock so issued were the shares of Additional Stock, if any, actually
issued or sold on the exercise of such rights or options or rights of conversion
of such Convertible Securities, and such shares of Additional Stock, if any,
were issued or sold for the consideration actually received by the Company upon
such exercise, plus the consideration, if

9



--------------------------------------------------------------------------------



 



any, actually received by the Company for the granting of all such rights or
options, whether or not exercised, plus the consideration received for issuing
or selling the Convertible Securities, whether or not converted, plus the
consideration, if any, actually received by the Company (other than by
cancellation of liabilities or obligations evidenced by such Convertible
Securities) on the conversion of such Convertible Securities. As used herein,
the “Effective Price” of the shares of Additional Stock shall mean the quotient
determined by dividing the total number of shares of Additional Stock issued or
sold, or deemed to have been issued or sold by the Company under this
Section 2(e), into the aggregate consideration received, or deemed to have been
received by the Company for such issue under this Section 2(e), for such shares
of Additional Stock.
          (f) Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Purchase Price pursuant to this Section 2, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than 10 days thereafter, compute such adjustment or readjustment
in accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than 10 days thereafter), furnish or cause to
be furnished to the Registered Holder a certificate setting forth (i) the
Purchase Price then in effect and (ii) the number of shares of Common Stock and
the amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant.
     3. Fractional Shares. The Company shall not be required upon the exercise
of this Warrant to issue any fractional shares, but shall pay the value thereof
to the Registered Holder in cash on the basis of the Fair Market Value per share
of Common Stock, as determined pursuant to subsection 1(b) above.
     4. Transfers, etc.
          (a) Notwithstanding anything to the contrary contained herein, this
Warrant and the Warrant Shares shall not be sold or transferred unless either
(i) they first shall have been registered under the Securities Act of 1933, as
amended (the “Act”), or (ii) such sale or transfer shall be exempt from the
registration requirements of the Act and the Company shall have been furnished
with an opinion of legal counsel, reasonably satisfactory to the Company, to the
effect that such sale or transfer is exempt from the registration requirements
of the Act. Notwithstanding the foregoing, no registration or opinion of counsel
shall be required for (i) a transfer by a Registered Holder which is an entity
to a wholly owned subsidiary or affiliate of such entity, a transfer by a
Registered Holder which is a partnership to a partner of such partnership or a
retired partner of such partnership or to the estate of any such partner or
retired partner, or a transfer by a Registered Holder which is a limited
liability company to a member of such limited liability company or a retired
member or to the estate of any such member or retired member, provided that the
transferee in each case agrees in writing to be subject to the terms of this
Section 4, or (ii) a transfer made in accordance with Rule 144 under the Act.
          (b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

10



--------------------------------------------------------------------------------



 



“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which, in the opinion of counsel reasonably
satisfactory to counsel for this corporation, is available.”
     The foregoing legend shall be removed from the certificates representing
any Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Act or at such time
as the Warrant Shares are sold or transferred in accordance with the
requirements of a registration statement of the Company on Form S-1, or such
other form as may then be in effect.
          (c) The Company will maintain a register containing the name and
address of the Registered Holder of this Warrant. The Registered Holder may
change its address as shown on the warrant register by written notice to the
Company requesting such change.
          (d) Subject to the provisions of this Section 4, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of this
Warrant with a properly executed assignment (in the form of Exhibit II hereto)
at the principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency).
     5. No Impairment. The Company will not, by amendment of its charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment.
     6. Notices of Record Date, etc. In the event:
          (a) the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or
          (b) of any capital reorganization of the Company, any reclassification
of the Common Stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any transfer of all or substantially all of
the assets of the Company; or
          (c) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, then, and in each such case, the Company will send or
cause to be sent to the Registered Holder a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer,

11



--------------------------------------------------------------------------------



 



dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such other
stock or securities at the time deliverable upon the exercise of this Warrant)
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least five (5) days
prior to the record date or effective date for the event specified in such
notice.
     7. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.
     8. Exchange or Replacement of Warrants.
          (a) Upon the surrender by the Registered Holder, properly endorsed, to
the Company at the principal office of the Company, the Company will, subject to
the provisions of Section 5 hereof, issue and deliver to or upon the order of
the Registered Holder, at the Company’s expense, a new Warrant or Warrants of
like tenor, in the name of the Registered Holder or as the Registered Holder
(upon payment by the Registered Holder of any applicable transfer taxes) may
direct, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock (or other securities, cash and/or property) then issuable
upon exercise of this Warrant.
          (b) Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and (in the case of
loss, theft or destruction) upon delivery of an indemnity agreement (with surety
if reasonably required) in an amount reasonably satisfactory to the Company, or
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.
     9. Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth below.
If the Company should at any time change the location of its principal office to
a place other than as set forth below, it shall give prompt written notice to
the Registered Holder and thereafter all references in this Warrant to the
location of its principal office at the particular time shall be as so specified
in such notice. All such notices and communications shall be deemed delivered
one business day after being sent via a reputable international overnight
courier service guaranteeing next business day delivery.
     10. No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company. Notwithstanding the foregoing, in the event (i) the
Company effects a split of the Common Stock

12



--------------------------------------------------------------------------------



 



by means of a stock dividend and the Purchase Price of and the number of Warrant
Shares are adjusted as of the date of the distribution of the dividend (rather
than as of the record date for such dividend), and (ii) the Registered Holder
exercises this Warrant between the record date and the distribution date for
such stock dividend, the Registered Holder shall be entitled to receive, on the
distribution date, the stock dividend with respect to the shares of Common Stock
acquired upon such exercise, notwithstanding the fact that such shares were not
outstanding as of the close of business on the record date for such stock
dividend.
     11. Amendment or Waiver. Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Company Warrants representing at least two-thirds of the number of shares of
Common Stock then subject to outstanding Company Warrants. Notwithstanding the
foregoing, (a) this Warrant may be amended and the observance of any term
hereunder may be waived without the written consent of the Registered Holder
only in a manner which applies to all Company Warrants in the same fashion and
(b) the number of Warrant Shares subject to this Warrant and the Purchase Price
of this Warrant may not be amended, and the right to exercise this Warrant may
not be waived, without the written consent of the Registered Holder (it being
agreed that an amendment to or waiver under any of the provisions of Section 2
of this Warrant shall not be considered an amendment of the number of Warrant
Shares or the Purchase Price). The Company shall give prompt written notice to
the Registered Holder of any amendment hereof or waiver hereunder that was
effected without the Registered Holder’s written consent. No waivers of any
term, condition or provision of this Warrant, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.
     12. Dispute Resolution. In the case of a dispute as to the determination of
the Purchase Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two business days of receipt of the Purchase Form giving rise
to such dispute, as the case may be, to the Registered Holder. If the Holder and
the Company are unable to agree upon such determination or calculation of the
Purchase Price or the Warrant Shares within three business days of such disputed
determination or arithmetic calculation being submitted to the Registered
Holder, then the Company shall, within two business days submit via facsimile
(a) the disputed determination of the Purchase Price to an independent,
reputable investment bank selected by the Company and approved by the Registered
Holder or (b) the disputed arithmetic calculation of the Warrant Shares to the
Company’s independent, outside accountant. The Company, at the Company’s
expense, shall use reasonable best efforts to cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Registered Holder
of the results no later than ten business days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
     13. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

13



--------------------------------------------------------------------------------



 



     14. Governing Law. This Warrant will be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
the conflicts of law provisions thereof).
     15. Facsimile Signatures. This Warrant may be executed by facsimile
signature or electronic document in PDF format.
* * * * * * *

14



--------------------------------------------------------------------------------



 



EXECUTED as of the Date of Issuance indicated above.

              VERMILLION, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
ATTEST:
       
 
       
 
       

15



--------------------------------------------------------------------------------



 



EXHIBIT I
PURCHASE FORM

                  To: Vermillion, Inc.       Dated:    
 
               

     The undersigned, pursuant to the provisions set forth in the attached
Warrant (No. [ ]), hereby elects to purchase (check applicable box):
     o ___shares of the Common Stock of Vermillion, Inc. covered by such
Warrant; or
     o ___the maximum number of shares of Common Stock covered by such Warrant
pursuant to the cashless exercise procedure set forth in subsection 1(b).
     The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):

  o   $___in lawful money of the United States; and/or     o   o the
cancellation of such number of Warrant Shares as is necessary, in accordance
with the formula set forth in subsection 1(b), to exercise this Warrant with
respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in subsection 1(b).

     Notwithstanding anything to the contrary contained herein, this Purchase
Form shall constitute a representation by the holder of the Warrant submitting
this Purchase Form that, after giving effect to the exercise provided for in
this Purchase Form, such holder (together with its affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Person’s
affiliates) of a number of shares of Common Stock which exceeds the Maximum
Percentage of the total outstanding shares of Common Stock as determined
pursuant to the provisions of Section 1(e) of this Warrant.

         
 
       
 
  Signature:    
 
       
 
       
 
  Address:    
 
       
 
       
 
       
 
     
 
 

16



--------------------------------------------------------------------------------



 



EXHIBIT II
ASSIGNMENT FORM
     FOR VALUE RECEIVED, [                    ] hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant (No. [
]) with respect to the number of shares of Common Stock of Vermillion, Inc.
covered thereby set forth below, unto:

         
Name of Assignee
  Address   No. of Shares

Dated:                                                            
                         
Signature:                                                            
                          
Signature Guaranteed:
By:                                                                          
            
     The signature should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program) pursuant to
Rule 17Ad-15 under the Securities Exchange Act of 1934, as amended.

17